Filed 11/26/13 P. v. Michel CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----


                                                                                             C072358
THE PEOPLE,
                                                                                (Super. Ct. No. CM036816)
                   Plaintiff and Respondent,

         v.

JOSE MANUEL MICHEL,

                   Defendant and Appellant.




         Defendant Jose Manuel Michel pleaded no contest to assault with a deadly weapon
and admitted inflicting great bodily injury. (Pen. Code, §§ 245, subd. (a)(1), 12022.7,
subd. (a).) Sentenced to six years in prison, he appeals.
         The sole issue on appeal is the propriety of the trial court’s requiring defendant to
pay a $736 probation report fee. (Pen. Code, § 1203.1b.) Defendant contends the record
does not support a finding that he has the ability to pay such a fee. He did not, however,
object to the imposition of the fee in the trial court.


                                                             1
       Relying on People v. Pacheco (2011) 187 Cal. App. 4th 1392, defendant contends
his failure to object in the trial court did not forfeit the issue for appeal. He noted in his
briefs, however, that the issue was pending before the California Supreme Court.
       During the pendency of this appeal, the California Supreme Court issued its
opinion in People v. McCullough (2013) 56 Cal. 4th 589. McCullough holds that the
failure to object to the imposition of a booking fee forfeits the argument on appeal that
there was no evidence of the defendant’s ability to pay such a fee and disapproves
People v. Pacheco, supra, 187 Cal. App. 4th 1392. We discern no distinction between the
imposition of the booking fee and the probation report fee in this regard. Accordingly,
we conclude defendant’s claim is forfeited.
                                       DISPOSITION
       The judgment is affirmed.



                                                              RAYE               , P. J.



We concur:



          HULL               , J.



          BUTZ               , J.




                                               2